DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected SEQ ID 2 to treat NASH without traverse in the reply filed on 23 March, 2022.

Claims Status
Claims 1-6 and 8-21 are pending.
Claims 4, 5, 14, and 15 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 6-13, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to interpretation of the adjective “about” is hereby withdrawn due to amendment.

The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claims 1, 6-8, 11, 13, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,573,976 in view of Georgescu (Adv. Ther. (2008) 25(11) p1141-1174) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu (Adv. Ther. (2008) 25(11) p1141-1174) in view of Feng et al (US 9,586,995, cited by applicant) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).

Applicant is claiming a method of treating NAFLD, comprising administration a (pro)renin receptor (PRR) antagonist.  The elected species are patients suffering from NASH for the patient population and SEQ ID 2 for the PRR antagonist.

Georgescu discusses angiotensin receptor blockers to treat NASH/NAFLD (title), which are inflammatory conditions (p1142, 1st column, 2nd paragraph).  This is usually discovered by mild to moderate elevation in serum levels of aminotransferases (p1142, 2nd column, 2nd paragraph), relevant to claim 8 (diagnosing the subject with NAFLD).  The current principles of therapy for these disorders target insulin resistance, such as metformin, HMG-CoA reductase inhibitors, and others (p1142, 2nd column, 3d paragraph, continues to p1143).  Insulin resistance plays a role, although the details are not clear (p1144, 1st column, 2nd paragraph), as is what causes disease progression from NAFLD to NASH (p1145, 2nd column, 2nd paragraph).  A great deal of ink is used describing the relationship between the RAS and NAFLD/NASH (p1149, 1st column, 2nd paragraph), such as its influence on insulin resistance (p1149, 1st column, 3d paragraph), adipogenesis (p1150, 1st column, 1st paragraph), cytokine/adipokine production (p1151, 1st column, 1st paragraph), insulin secretion (p1152, 1st column, 1st paragraph), and liver specific issues with NAFLD/NASH (p1152, 2nd column, 3d paragraph).  Given the large role that the RAS plays in these disorders, it is logical to antagonize the pathway (p1154, 2nd column, 2nd paragraph).  While there are no significant clinical trials, there is some information suggesting that blocking this pathway provides a benefit (p1155, 1st column, 2nd paragraph, continues to p1162, 2nd column, 1st paragraph).  This reference clearly states that inhibition of the RAS would be expected to provide a benefit in NAFLD/NASH via several different mechanisms.
The difference between this reference and the instant claims is that this reference does not specify blocking the RAS at the PRR.
Feng et al discuss inhibiting the PRR (abstract).  By blocking the RAS at this point, it will hit both angiotensin II dependent and independent signaling pathways (1st column, lines 52-57).  As an added benefit, unlike current inhibitors, this will block a feedback loop based on low angiotensin II levels that would otherwise increase the levels of that hormone (column 1, line 58-67).  An embodiment of the invention, using SEQ ID 2 (identical to SEQ ID 2 of the instant claims) to treat an inflammatory condition (such as NAFLD/NASH) is discussed (column 3, line 15-20).  Formulation can include aqueous or non-aqueous solutions, suspensions, and emulsions (column 29, line 60-62).  At least one example uses subcutaneous administration (column 8, line 67, continues to column 10, line 3).  This reference discusses SEQ ID 2 as a PRR inhibitor, which inhibits the RAS.
Le Tourneau et al discuss dose escalation methods for phase I clinical trials (title).  The main goal of the phase I clinical trial is to establish the recommended dose and dose schedule of new drugs or drug combinations for further trials (abstract).  Toxicity is the traditional endpoint, although biological efficacy has been proposed for less toxic compounds (p708, 2nd column, 1st paragraph).  The advantages and disadvantages of a number of study designs are discussed that can be used to optimize the dosages (table 2, p712, top of page).  This reference discusses methods to determine an appropriate dosage for a drug therapy.
Therefore, it would be obvious to use SEQ ID 2 as the RAS inhibitor of Georgescu, as Feng et al states that this will also block feedback loops in the pathway.  As Feng et al states that it can be used to treat inflammatory conditions, a genus that includes the disorders of Georgescu, an artisan in this field would use this drug with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose of the drug, as described by Le Tourneau, so as to provide an appropriate dosage when the drug is used.  As a dosage must be determined for every drug used, a person of skill in the art is familiar with how to determine such parameters, leading to a reasonable expectation of success.

Georgescu discusses inhibiting the RAS to treat NAFLD/NASH, while Feng et al discuss using a PRR antagonist to inhibit the RAS.  Thus, the combination of references renders obvious claims 1, and 6.
One of the most discussed therapeutics of Feng et al is SEQ ID 2, identical with SEQ ID 2 of the instant claims.  Thus, the combination of references renders obvious claims 2, 3, 16-18, 20, and 21.
  Georgescu discusses diagnosis of NAFLD, rendering obvious claim 8.
Feng et al discusses carriers for the drugs, rendering obvious claim 9.
Georgescu discusses other therapies used in NAFLD/NASH.  It is not considered novel to combine two therapies known or obvious for the same purpose (MPEP 2144.06), rendering obvious claim 10.
Feng et al discuss subcutaneous administration, rendering obvious claims 11 and 12.  
Le Tourneau et al discuss optimizing a dose and dose schedule.  This is considered mere optimization, absent secondary considerations.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05(II)).  Thus, the combination of references renders obvious claim 13.
Georgescu mentions that targeting this pathway can improve insulin resistance, rendering obvious claim 19.
response to applicant’s arguments
	Applicants argue that no reference discusses inhibition of PRR in the context of NASH/NAFLD, and argue that the claimed sequences have better results than losartan (an ARB), an alleged unexpected result.
Applicant's arguments filed 27 July, 2022 have been fully considered but they are not persuasive.

Applicants argue that no reference discusses inhibition of PRR in the context of NASH/NAFLD.  While true, it’s not clear why this would render the rejection invalid.  Georgescu clearly states that inhibiting the RAS will provide benefits in NASH/NAFLD, while Feng et al clearly states that blocking the RAS at the PRR will provide benefits compared to blocking it downstream.  
Next, applicants argue that the claimed peptides are unexpectedly better than losartan.  There are a few problems with this argument.  First off, there is no head to head comparison between losartan and the peptides of the claimed invention.  Applicants state that losartan is not significantly different than control while the peptide is, but the proper test is if losartan is significantly different than peptide.  Significance is not necessarily transitive.  The second is that it is not clear that the experiments are comparable.  The rationale for selecting a given dosage (of either losartan or the peptides) is not discussed; it is not clear that the dosages used are comparable.  Finally, it is not clear why such results would be considered unexpected.  Feng et al explicitly states that stopping the RAS at the PRR will hit both dependent and independent pathways, and block a feedback loop due to the effect of other drugs (as noted in the rejection) – neither effect would be expected for losartan.  This would reasonably account for PRR inhibitors having better pharmacological effects than other inhibitors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-3, 6, 8-9, 13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,780,143 in view of Georgescu (Adv. Ther. (2008) 25(11) p1141-1174) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
The instant claims are drawn a method of treating NAFLD using a PRR antagonist.  Applicant has elected patients suffering from NASH as the patient population, and SEQ ID 2 as the PRR antagonist.

Competing claim 1 discusses a method of treatment using a PRR antagonist, SEQ ID 5.  Note that SEQ ID 5 is identical to SEQ ID 2 of the instant claims with two additional amino acids attached to the C-terminus.  Competing claim 2 specifies the peptide in a pharmaceutically acceptable carrier.
The difference between the application under examination and the competing patent is that the instant claims are a method treating a different disorder, and do not specify a dosage.
Georgescu discusses angiotensin receptor blockers to treat NASH/NAFLD (title), which are inflammatory conditions (p1142, 1st column, 2nd paragraph).  This is usually discovered by mild to moderate elevation in serum levels of aminotransferases (p1142, 2nd column, 2nd paragraph), relevant to claim 8 (diagnosing the subject with NAFLD).  The principles of therapy for these disorders target insulin resistance, such as metformin, HMG-CoA reductase inhibitors, and others (p1142, 2nd column, 3d paragraph, continues to p1143).  Insulin resistance plays a role, although the details are not clear (p1144, 1st column, 2nd paragraph), as is what causes disease progression from NAFLD to NASH (p1145, 2nd column, 2nd paragraph).  A great deal of ink is used describing the relationship between the RAS and NAFLD/NASH (p1149, 1st column, 2nd paragraph), such as its influence on insulin resistance (p1149, 1st column, 3d paragraph), adipogenesis (p1150, 1st column, 1st paragraph), cytokine/adipokine production (p1151, 1st column, 1st paragraph), insulin secretion (p1152, 1st column, 1st paragraph), and liver specific issues with NAFLD/NASH (p1152, 2nd column, 3d paragraph).  Given the large role that the RAS plays in these disorders, it is logical to antagonize the pathway (p1154, 2nd column, 2nd paragraph).  While there are no significant clinical trials, there is some information suggesting that blocking this pathway provides a benefit (p1155, 1st column, 2nd paragraph, continues to p1162, 2nd column, 1st paragraph).  This reference clearly states that inhibition of the RAS would be expected to provide a benefit in NAFLD/NASH via several different mechanisms.
Le Tourneau et al discuss dose escalation methods for phase I clinical trials (title).  The main goal of the phase I clinical trial is to establish the recommended dose and dose schedule of new drugs or drug combinations for further trials (abstract).  Toxicity is the traditional endpoint, although biological efficacy has been proposed for less toxic compounds (p708, 2nd column, 1st paragraph).  The advantages and disadvantages of a number of study designs are discussed that can be used to optimize the dosages (table 2, p712, top of page).  This reference discusses methods to determine an appropriate dosage for a drug therapy.
Therefore, it would be obvious to use the therapy of the competing patent to treat the NAFLD/NASH of Georgescu, as that reference teaches that inhibiting the pathway that this therapy inhibits will provide a benefit to that disorder.  As Georgescu gives several examples of other drugs that hit the same system providing a benefit, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose of the drug, as described by Le Tourneau, so as to provide an appropriate dosage when the drug is used.  As a dosage must be determined for every drug used, a person of skill in the art is familiar with how to determine such parameters, leading to a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat their arguments with respect to the rejection under 35 USC 103, which were answered above.

second rejection
Claims 1, 2, 6, 8-9, 13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,586,995 (cited by applicant) in view of Georgescu (Adv. Ther. (2008) 25(11) p1141-1174) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
The instant claims are drawn a method of treating NAFLD using a PRR antagonist.  Applicant has elected patients suffering from NASH as the patient population, and SEQ ID 2 as the PRR antagonist.

Competing claim 1 discusses a method of treatment using a PRR antagonist, SEQ ID 6.  Note that SEQ ID 6 is identical to a variant of SEQ ID 2 of the instant claims with the last amino acid mutated from Ile to Val, and two additional amino acids.  Competing claim 3 specifies the peptide in a pharmaceutically acceptable carrier.
The difference between the application under examination and the competing patent is that the instant claims are a method treating a different disorder, and do not specify a dosage.
Georgescu discusses angiotensin receptor blockers to treat NASH/NAFLD (title), which are inflammatory conditions (p1142, 1st column, 2nd paragraph).  This is usually discovered by mild to moderate elevation in serum levels of aminotransferases (p1142, 2nd column, 2nd paragraph), relevant to claim 8 (diagnosing the subject with NAFLD).  The principles of therapy for these disorders target insulin resistance, such as metformin, HMG-CoA reductase inhibitors, and others (p1142, 2nd column, 3d paragraph, continues to p1143).  Insulin resistance plays a role, although the details are not clear (p1144, 1st column, 2nd paragraph), as is what causes disease progression from NAFLD to NASH (p1145, 2nd column, 2nd paragraph).  A great deal of ink is used describing the relationship between the RAS and NAFLD/NASH (p1149, 1st column, 2nd paragraph), such as its influence on insulin resistance (p1149, 1st column, 3d paragraph), adipogenesis (p1150, 1st column, 1st paragraph), cytokine/adipokine production (p1151, 1st column, 1st paragraph), insulin secretion (p1152, 1st column, 1st paragraph), and liver specific issues with NAFLD/NASH (p1152, 2nd column, 3d paragraph).  Given the large role that the RAS plays in these disorders, it is logical to antagonize the pathway (p1154, 2nd column, 2nd paragraph).  While there are no significant clinical trials, there is some information suggesting that blocking this pathway provides a benefit (p1155, 1st column, 2nd paragraph, continues to p1162, 2nd column, 1st paragraph).  This reference clearly states that inhibition of the RAS would be expected to provide a benefit in NAFLD/NASH via several different mechanisms.
Le Tourneau et al discuss dose escalation methods for phase I clinical trials (title).  The main goal of the phase I clinical trial is to establish the recommended dose and dose schedule of new drugs or drug combinations for further trials (abstract).  Toxicity is the traditional endpoint, although biological efficacy has been proposed for less toxic compounds (p708, 2nd column, 1st paragraph).  The advantages and disadvantages of a number of study designs are discussed that can be used to optimize the dosages (table 2, p712, top of page).  This reference discusses methods to determine an appropriate dosage for a drug therapy.
Therefore, it would be obvious to use the therapy of the competing patent to treat the NAFLD/NASH of Georgescu, as that reference teaches that inhibiting the pathway that this therapy inhibits will provide a benefit to that disorder.  As Georgescu gives several examples of other drugs that hit the same system providing a benefit, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to optimize the dose of the drug, as described by Le Tourneau, so as to provide an appropriate dosage when the drug is used.  As a dosage must be determined for every drug used, a person of skill in the art is familiar with how to determine such parameters, leading to a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat their arguments with respect to the rejection under 35 USC 103, which were answered above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658